McINTYRE, Justice
(dissenting).
There can be no dispute of the proposition that he who prevents the happening *309or performance of a condition precedent in a contract cannot avail himself of his own wrong. That is not to say, however, that O’Brien or his attorney did in fact prevent the happening of the condition precedent which in this case is all important. Or at least, it is not to say defendant-Hunts met their burden of proof in that regard.
The rule as to burden of proof, which we followed in Sturgeon v. Phifer, Wyo., 390 P.2d 727, 729-730; which was followed in the cases cited therein; and which has been followed in the great majority of other decisions, places the burden on Hunts to prove that O’Brien prevented the condition precedent from happening. Indeed, no other view as to burden of proof would be logical.
In Sturgeon we said the burden of proof as to an alleged valid excuse for nonperformance of a contract is upon the party raising the issue as an affirmative defense. The contract we are dealing with clearly and unequivocally states such contract shall become void and the sellers shall “repay purchasers all monies,” in the event the State, for any reason, refuses to accept the purchaser as an as-signee.
When O’Brien showed that the refusal did in fact take place, he made a prima facie case for repayment of his money. The sellers and not O’Brien are asserting the affirmative defense that O’Brien prevented the condition precedent (approval by the State) from taking place. Thus, there can be no question but that the sellers had the burden to prove O’Brien prevented the condition precedent from happening.
Let us then look at the status of proof in connection with the affirmative defense asserted by the Hunts. It should be pointed out that in truth and in fact this offense was affirmatively alleged in the answer of defendants. It was relied on at the trial and was accepted by the trial court.
As to whether defendants have proved their affirmative defense, we should notice to begin with that parties contemplated when their contract was entered into the definite possibility that approval would not be forthcoming. Hence, the condition-precedent paragraph was included. It contains a clear and concise statement of the condition precedent.
If the lack of approval was a definite possibility at the time the contract was drafted, then what took place between the date of the contract and the meeting of the State Board which would make approval more certain? We surely must agree nothing transpired to make approval certain.
Indeed, much took place to make the withholding of approval more likely than it would have been at the time the contract was entered into. I refer to the unsuccessful management on the part of O’Brien. This was a calculated risk and gamble which the Hunts took when they allowed O’Brien to succeed or fail as an operator, before having the approval of the State.
The attorney general’s opinion and the minutes of the commission clearly show the position taken was that Hunts should have obtained approval of the board before consummating a deal with an assignee or purchaser. In view of the failure of the Hunts to do so, it seems clear the board, on advice from the attorney general, took the position that .a contract already consummated was of no concern to the board and would not be approved retroactively.
It seems apparent to me that Hunts have failed to prove by anything other than guesswork and speculation that the condition precedent would have occurred or happened or would have been fulfilled, except for the conduct of O’Brien and his attorney. In this connection, I insist that the demonstrated inability of O’Brien to successfully operate the concession was a factor separate and apart from the statement made by his attorney. It is indeed *310a strong indication that the commission might not have approved the assignment even if the attorney’s statement had not been made.
There seems to be no contradiction of the proposition that an affirmative defense cannot be sustained on evidence which is wholly speculative and conjectural.
In Wright v. Conway (on petition for rehearing), 34 Wyo. 42, 242 P. 1107, 1110—1111, Chief Justice Potter expressed these views: Guesswork cannot be substituted for evidence or inference; and an inference cannot be based upon a mere possibility or probability; it can only be based upon a fact proved, or something known to be true. In more recent times we have had occasion to say no inference can be based on mere surmise, guess, speculation or probability. Tower v. Horn, Wyo., 400 P.2d 146, 147. Also, conjecture, speculation as to happenings, or the suggestion of a possibility cannot be made to take the place of substantial evidence. Edwards v. Harris, Wyo., 397 P.2d 87, 91; Caillier v. City of Newcastle, Wyo., 423 P.2d 653, 656.
The condition-precedent paragraph of the sales contract states, in the event the State, for any reason, refuses to permit the purchaser to operate the premises, then the purchaser shall be entitled to a refund. It would be pure guesswork to say the Recreation Commission refused to permit O’Brien to become an assignee of the Hunts because O’Brien’s attorney asked them to. Even more, it would be pure guesswork to say that was the only reason for the commission’s action.
The concession lease being sold by the Hunts to O’Brien contained the following restriction:
“10. The lessee will not sublet any portion of the premises for any purpose except by written permission of the Commission.”
It would seem the attorney general took the position that unless the lessees first obtained the written permission of the commission, pursuant to paragraph 10 of its lease, the putting of someone else in possession as a sublessee was an act which the commission could not afterwards approve or disapprove. In other words, the parties had contracted without permission or approval; and as far as the commission was concerned they could stand where they were.
In any event, regardless of whether the attorney general was right or wrong with respect to the legal effect of paragraph 10 of the concession lease, it is entirely clear the commission’s action was not based solely and exclusively on the fact that O’Brien’s attorney had asked it not to approve the assignment. We cannot be sure whether the action resulted partly from the suggestion of O’Brien’s attorney that the assignment not be granted.

Default Provision

The sales contract we are dealing with provides, if the purchaser after notice of default shall fail to correct any default within 60 days, then the sellers shall have the right to declare the contract terminated and the right to keep all moneys paid. The Hunts claim the right under this provision to retain all the money which O’Brien had paid.
Of course, if the condition-precedent paragraph of the contract is found to be applicable on account of the State’s refusal to permit O’Brien to operate the concession, then the default provision relied on by the Hunts would not apply on account of the contract having become null and void as provided for in the condition-precedent paragraph.
In any event, attention is directed to our holdings in Cook v. Moyle, Wyo., 359 P.2d 58, 61. There we followed Baker v. Jones, 69 Wyo. 314, 240 P.2d 1165, and took the position that a seller cannot legally declare a forfeiture of a contract for the sale of land after his own default without first giving notice of seller’s intention to declare such a forfeiture, and additional*311ly giving reasonable time within which to perform and make payment. We expressly stated that notice and time for performance must come after seller has corrected his own default.
Before the sellers in this case can claim the benefit of the default provision they seek to rely on, the trier would need to be satisfied that such sellers were first in a position to transfer title to O’Brien.
I do not say the trial court should have required the sellers to return “all” of the moneys paid by O’Brien because the condition .precedent in the contract was not fulfilled. I do say it is my opinion that the court should have balanced the equities and done equity under all the circumstances to the parties on both sides. This it did not do.